Appeal Dismissed and Memorandum Opinion filed October 11, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00215-CV

                          JOHN F. DIETZ, Appellant

                                        V.

   4J ENERGY, LLC AND ENERGIA INER S. DE R.L. DE CV, Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-68508


                         MEMORANDUM OPINION

      This is an appeal from an order signed December 27, 2021 dismissing appellee
4J Energy, LLC’s (“4J Energy”) claims against John F. Dietz without prejudice. The
appellate record reflects that when that order was signed, 4J Energy’s claim against
appellee Energia Iner S. de R.L. de CV (“Energia”) for fraud remained pending, as
did appellant John F. Dietz’s cross-claim against Energia for reimbursement and
indemnification. That order is accordingly not an appealable final judgment, and the
appellate record does not reflect that the trial court has otherwise issued an
appealable final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200
(Tex. 2001) (“A judgment that finally disposes of all remaining parties and claims,
based on the record in the case, is final, regardless of its language.”). The appealed-
from order also lacks any apparent basis for being immediately appealable. See
CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (acknowledging the general
rule that “interlocutory orders are not immediately appealable”).

      On September 15, 2022, this court informed the parties of the apparent lack
of jurisdiction over this appeal and warned them that the appeal was subject to
dismissal without further notice unless any party demonstrated this court had
jurisdiction. The parties filed no response to the letter. Accordingly, due to the lack
of any basis for exercising jurisdiction over this appeal, we dismiss the appeal for
want of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2